Citation Nr: 1311381	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to May 1992. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for service connection for hepatitis B, and which granted a claim for service connection for degenerative disc disease of the lumbar spine, assigning a 10 percent evaluation effective December 9, 2008.  In May 2011, the Board remanded the claims for additional development.  

The issue of entitlement to service connection for hepatitis B is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 5, 2009, the Veteran's service-connected degenerative disc disease of the lumbar spine is shown to have been productive of complaints of pain, but not forward flexion of the thoracolumbar spine not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  As of October 5, 2009, the Veteran's service-connected degenerative disc disease of the lumbar spine is shown to have been productive of pain on flexion at 60 degrees, but not forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine




CONCLUSIONS OF LAW

1.  Prior to October 5, 2009, the criteria for an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2012). 

2.  As of October 5, 2009, the criteria for an evaluation of 20 percent, and no more, for service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected degenerative disc disease of the lumbar spine.  He complains that he has severe pain, and that he cannot stand, lift, or walk "for more than a very short period."  See Veteran's appeal (VA Form 9), received in May 2010.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2012).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

With regard to the history of the disability in issue, the Veteran's service treatment reports show that he was treated for back pain on several occasions.  There is no record of post-service treatment dated prior to about 2008.  Service connection was granted based on an opinion contained in an October 2009 VA examination report.  See 38 C.F.R. § 4.1 (2012). 

In November 2009 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling, with an effective date of December 9, 2008.  The Veteran has appealed the issue of entitlement to an increased initial evaluation.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

As an initial matter, the Veteran has not been diagnosed with intervertebral disc syndrome, he is not shown to have "incapacitating episodes" as defined at DC 5293, and service connection is not currently in effect for intervertebral disc syndrome.  See e.g. October 2009 VA examination report (noting that there was no period of incapacitation in the last year); February 2012 rating decision.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.  

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), are rated under the "General Rating Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that an evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial  or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

A.  Prior to October 5, 2009

The Board finds that an initial evaluation in excess of 10 percent is not warranted for the period prior to October 5, 2009.  An evaluation in excess of 10 percent is not appropriate without evidence of forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, or evidence of the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Here, the evidence is insufficient to show that the Veteran's disability meets these criteria, as there are no recorded ranges of motion for the spine of record during this time period.  There is simply no objective evidence setting forth necessary limitation of motion findings.  The existing treatment records from this time period are essentially silent for any relevant findings pertaining to the lumbar spine (low back).  

There is also no evidence to show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  It is true that there is some evidence documenting spasm of the low back.  However, the presence of back spasming, which subsequent records describe as mild, does not trigger an increased rating.  The spasms must result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Those body mechanical abnormality were not shown at time or since.  Accordingly, the criteria for an initial evaluation in excess of 10 percent are not shown to have been met, and the claim must be denied.  

With respect to possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

VA progress notes show the following: the Veteran received a number of treatments for low back pain, and that he was prescribed medications for pain and spasms.  A February 2009 report shows that he stated that his interests included handball, and walking in the park with his wife; the report indicates that he ambulated independently.  A March 2009 report shows that he reported that he had gone back to work as a carpenter.  A May 2009 report notes that he had low back pain with "no contraindication to employment."  


In summary, while there is some evidence of pain, the evidence does not otherwise show functional loss due to pain to warrant an evaluation in excess of 10 percent.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There are no range of motion findings of record, and when the evidence showing functional loss is considered, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent.  The Board therefore finds that the criteria for an initial evaluation in excess of 10 percent are not shown to have been met, and the claim must be denied.  

B.  As of October 5, 2009

The only ranges of motion recorded for the low back are found in an October 2009 VA examination report, which shows that the Veteran was examined on October 5, 2009.  This report shows that he had forward flexion to 80 degrees, extension to 15 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 20 degrees, bilaterally.  The report states that there is no lumbar spine deformity, and that there was mild paravertebral muscle spasm.  The report notes that he walked slowly, with no limp.  

The Board finds that the criteria for an evaluation of 20 percent are shown to have been met.  The October 2009 VA examination report shows that the Veteran had pain beginning at 60 degrees of flexion.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Therefore, even considering he had flexion to 80 degrees, he displayed pain at 60 degrees of flexion, and affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for a 20 percent evaluation have been met.  Id.

An evaluation in excess of 20 percent is not warranted.  The General Rating Formula provides that a 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Here, the only recorded ranges of motion are found in the October 2009 VA examination report, which does not show a limitation of flexion to 30 degrees, nor does it show that the Veteran has ankylosis of the spine.   The Board emphasizes that the Veteran was recorded as having forward flexion, and that, at its worst and with pain, limitation of flexion was to 60 degrees, which far short of the necessary limitation of 30 degrees or less.   Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.   

Consideration has again been given as to whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  

The evidence includes the October 2009 VA examination report, which notes that the Veteran had pain beginning at 60 degrees of flexion, extension to 15 degrees, with pain at the last five degrees, lateral flexion to 20 degrees, bilaterally, with pain in the last five degrees, and rotation to 20 degrees, bilaterally, with pain in the last five degrees.  The report notes the following: the Veteran reported that he worked two to three days per week as a carpenter.  He reported using a back corset, with no other assistive devices, and he said that he used Advil or Aleve two to three times per day.  He complained of almost-constant back pain that sometimes interfered with his activities of daily living, and that he sometimes needed the help of his wife to dress himself or put on his socks and shoes.  He complained that he lost one to two days of work a month due to his symptoms.  There were no incapacitating episodes in the last year.  

On examination, the Veteran had good heel-and-toe rising.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  A sensory examination showed no sensory motor or reflex abnormalities.  X-rays were noted to show mild degenerative changes in the upper and mid-lumbar spine, and mild degenerative changes with disc narrowing of the L5-S1 with facet arthropathy.  The diagnoses were lumbar spine spondylosis, and degenerative disc disease of L5-S1 level.  

VA progress notes show that in December 2009, the Veteran denied such symptoms as bowel or bladder problems, numbness, or tingling.  Other reports note that a February 2010 MRI (magnetic resonance imaging) study revealed no significant spinal canal or neural foraminal stenosis, and that degenerative changes are present with disc bulges and facet and ligamentum flavum hypertrophy.  An April 2010 report notes that he reported that he had been out of town "helping his brother move," that he was to begin physical therapy, and that he had 5/5 strength and 2+ reflexes in the lower extremities, with an inconsistent sensory examination, and non-physiological changes in the lower extremities.  There were no focal or trophic changes in the lower extremities.  Several reports note that he stated that he was trying to exercise, that he was walking, that he was recommended to exercise, and that he declined to participate in the MOVE program (a national weight management and exercise program designed by VA).  See e.g., reports, dated in February 2009, January and July 2011.  A January 2012 report notes chronic and recurrent back pain, and that the Veteran did not like to take medication on a regular basis.  

The Veteran's complaints of constant pain have thereby been considered.  However, the Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43.  Thus, while the Board has considered the effects of pain on the Veteran's functioning, but nevertheless concludes that a rating in excess of 20 percent is not warranted for his low back disability based on limitation of motion, even when considering the additional effects of such pain.  Those complaints were in fact considered by the examiner when he noted the point where the Veteran was initially limited by pain, and that there was no additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  

In summary, when the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.  The claim must be denied. 

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased evaluation is warranted, other than as noted.  

C.  Conclusion

For both time periods, the Board finds that the evidence is insufficient to show that the Veteran has a neurological disorder that is related to his service-connected back disability.  See General Rating Formula, Note 1.  There is no evidence of a diagnosed neurological condition, let alone one that is related to his lumbar spine disability.  The October 2009 VA examination report shows that at no time has he had radiation of pain to the legs, and that there was no radiation of pain on examination, and no bowel or bladder disturbance.  A sensory examination showed no sensory motor or reflex abnormalities.  

The Board has also considered the Veteran's statements that his disability is worse than the 10 and 20 percent ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.

Further consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected low back disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 10 and 20 percent ratings assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have some pain and decreased motion in his low back with no history of surgery.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, to the extent that a claim for individual unemployability has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the rating assigned to the Veteran low back disability, which is now 20 percent, does not meet the minimal criteria for a TDIU under 38 C.F.R. § 4.16(a) (2012).  The Board further finds that that the clinical evidence does not objectively demonstrate or otherwise indicate that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected low back disability.  The clinical findings do not demonstrate that his service-connected low back disability actually renders him unable to secure and follow a substantially gainful occupation.  Emphasis is placed on the Veteran's reluctance to entire into a recommended exercise program and that he very recently helped his brother to move.  Such conveys to the Board that the symptoms of the Veteran's back disability, while causing some level of functional impairment, do not cause his unemployability.  Outpatient treatment records document that he suffers from several non-service connected disabilities to include alcohol dependence, an acquired psychiatric disorder, and hepatitis B with associated pancreatic dysfunction.  There is no basis to refer his case to the Director of the Compensation and Pension Service for extraschedular consideration for individual unemployability, pursuant to 38 C.F.R. § 4.16(b) (2012).        

II.  The Veterans Claims Assistance Act of 2000

With regard to the claim for an initial increased evaluation for a lumbar spine disability, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Following the grant of service connection, a separate VCAA notice was not provided, however, as this claim involves an initial increased evaluation, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue being adjudicated have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  In August 2011, the SSA reported that it had no records for the Veteran.  In May 2012, the Appeals Management Center (AMC) issued a memorandum which contains findings to the effect that the Veteran's SSA reports were not available, and that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2012).  

The Veteran was afforded a VA examination in October 2009.  The report of this examination shows that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In May 2011, the Board remanded this claim.  The Board directed that the RO contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his hepatitis B and service-connected low back disorder, to include any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the hepatitis B or low back disorder from the Miami VA Healthcare System and/or the Bay Pines VA Healthcare System.  In June 2011, the AMC sent the Veteran a duty-to-assist letter that was in compliance with the Board's remand.  In July 2011, the Veteran reported that he had received treatment at VA Medical Centers (VAMCs) in Bay Pines, and New York City.  In August 2011, the Bay Pines VAMC reported that it did not have any records for the Veteran.  In July 2012, reports from the Miami Healthcare System, dated between 2009 and 2012, were obtained.  Although an attempt was not made to obtain records from the VAMCs in either New York City, or Fort Hamilton, the Board has determined that adjudication of the increased initial evaluation issue may proceed, as a back disability is not shown prior to 2008, and as it appears that this treatment pre-dates the effective date for service connection for the low back disability of December 9, 2008 by many years, and is therefore not relevant.  See e.g., VA progress notes dated in December 2005, and February 2006, (indicating that hepatitis B was diagnosed either in New York City or Fort Hamilton, in 1997).  Additional development is not required.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's "duty to assist," set forth at 38 U.S.C.A. § 5107(b), is limited to specifically identified documents that, by their description, would be facially relevant and material to the claim").  

The Board also directed that the RO/AMC obtain a copy of any Social Security Administration  decision regarding disability benefits for the Veteran.  However, in statements received in August and October of 2011, the SSA indicated that it did not have any records for the Veteran.  

Given the foregoing, the Board finds that there has been substantial compliance with its May 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147  (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Prior to October 5, 2009, an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine is denied.  

As of October 5, 2009, an evaluation of 20 percent, and no more, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board remanded this claim in May 2011.  In relevant part, the Board directed that the RO contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his hepatitis B.  In June 2011, the AMC sent the Veteran a duty-to-assist letter that was in compliance with the Board's remand.  In July 2011, the Veteran reported that he had received treatment at VA facilities that included the New York City VAMC.  

VA progress notes contain notations that the Veteran was diagnosed with hepatitis B after a biopsy "1997 In NY VA ? Ft. Hamilton," such that these records appear to be relevant to the claim for hepatitis B.  However, it does not appear that an attempt has been made to obtain records from the New York City VAMC and/or the Fort Hamilton VAMC.  These records should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all of the Veteran's VA records from the New York City VAMC, and the Fort Hamilton VAMC. 

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


